 

Case 1:19-cv-01268-JMC Document 24 Filed 12/05/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)
JENNIFER SCHULTZ,
Plaintiff,
V. Case No.: 1:19-cv-01268-JMC

ROME TECHNOLOGIES, INC., et al.,

Defendants.

* * &* © & © &€ & H

 

ORDER APPROVING SETTLEMENT AND DISMISSAL OF THE ACTION

UPON CONSIDERATION of the Joint Motion to Approve Settlement and to Dismiss
Action (ECF No. 21) and the affidavit provided in support thereof (ECF No. 23), and the
entire record herein and this Honorable Court having found that the settlement fairly resolves

bona fide disputes and having found that the parties, with the opinions of their respective

counsel, have considered the complexity, expense, and probability of success and recovery, it
is, this S day of Datel . 2019,

ORDERED, that the Joint Motion to Approve Settlement and to Dismiss Action is

GRANTED; and it is further,

ORDERED, this action shall be dismissed with prejudice.

  

 

 
 
 

nited States Magistrate Judge

sae LILA.
IF |
